Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to “That is, Maxwell in view of Gupta and Manson does not teach or suggest "aligning slots of patterns for verbal phrases based on syntactical and lexical features based on lattice algebra along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database", as recited in exemplary claim 1” and “Clearly, Maxwell teaches away from "...that are not previously stored in a corpus of sentences in a database" as Maxwell requires handwritten rules and procedures to use the rules”.
Maxwell teaches determining a phrasal information structure by matching input entries in packed meaning representation against semantic information in a lexicon, save the input entries and the associated syntactic and semantic information in the phrasal information structure for each entry, and then store the phrasal information structure in phrasal information storage 30 (¶64, “the phrasal information structure is then stored in the phrasal information storage 30”). Since the phrasal information structure has to be stored in the phrasal information storage 30 only when it has been determined, it goes without saying the phrasal information structure is not previously stored in a corpus of sentences in a database / phrasal information storage 30. 
In response to “That is, Maxwell uses ordered and unordered rules at syntactic and semantic level. The interaction of the rules is made on a particular, very rigidly defined procedure (e.g., see Maxwell at paragraphs [0044]-[0045]). Also, Maxwell uses pseudo facts which are complex structures attached to the lexicon. The pseudo facts are the core of their approach (e.g., see Maxwell at paragraphs [0042]-[0051]). Contrary to Maxwell, the claimed invention does not use any extra structures”. 

Therefore, criticism of Maxwell aside, if the claimed invention does not use any extra structure, then what does the claimed invention use that would distinguish over Maxwell? 
In response to “Maxwell also relies on truth values attached to a compressed meaning representation, with its own computation method (e.g., see Maxwell at paragraph [0047]) and the method of Maxwell cannot work with partial information. Maxwell needs "ALL" candidates computed (e.g., see Maxwell at paragraphs [0052]-[0055]). And, the method in Maxwell is built on hand written rules and procedures to use them.  On the other hand, the claimed invention is entirely corpus base. That is, there is no human intervention on the given input corpus. Clearly, Maxwell teaches away from "...that are not previously stored in a corpus of sentences in a database" as Maxwell requires handwritten rules and procedures to use the rules”. 
First, applicant has not provide any evidence about “the method in Maxwell is built on hand written rules and procedures to use them”. In particular all the rules used by Maxwell are stored in respective storages 35 and 40 (¶139) and Maxwell is fully automated according to its software implementation (¶138). It is unclear which part of Maxwell would require human intervention.
Second, as the applicant pointed out in ¶47 “any missing fact in the set of entries is optionally subtracted from the context of any produced entry in step S50 if the fact’s semantic variables are internal”, this contradicts applicant’s argument that “Maxwell cannot work with partial information” as Maxwell can work with partial information since any missing fact could optionally be subtracted.
Finally, it is unclear how applicant reached the logic conclusion that Gupta could not be used to modify Maxwell since both references concerned generating alternate phrases / paraphrases (i.e., Maxwell’s process for matching input entries against semantic information in a lexicon of ¶64 parallels Gupta’s process for identifying synonyms for user requests in Col 7, Rows 4-8). 
/RICHARD Z ZHU/            Primary Examiner, Art Unit 2675                                                                                                                                                                                           
09/22/2021